DETAILED CORRESPONDENCE
Application Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s amendment to the claims filed on 06/13/2022 in response to the Non-Final Rejection mailed on 03/11/2022 is acknowledged.  This listing of claims replaces all prior listings of claims in the application.
3.	Claims 2, 13-14, and 16-20 are cancelled.
4.	New claim 21 is added.
5.	Claims 1, 3-12, 15, and 21 are pending.
6.	Applicant’s remarks filed on 06/13/2022 in response to the Non-Final Rejection mailed on 03/11/2022 have been fully considered and are deemed persuasive to overcome at least one of the rejections and/or objections as previously applied.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Action.
Claim Rejections - 35 USC § 103
7.	The rejection of claims 2 and 13-14 under 35 U.S.C. 103 as being unpatentable over Bodmer et al. (WO 2004/013179 A1; cited on PTO-892 mailed on 03/11/2022) in view of Byun et al. (US Patent Application Publication 2007/0207118 A1; cited on PTO-892 mailed on 03/11/2022) is withdrawn in view of applicants’ amendment to the claims to cancel claims 2 and 13-14.
8.	The rejection of claims 1, 3-12, and 15 under 35 U.S.C. 103 as being unpatentable over Bodmer et al. (WO 2004/013179 A1; cited on PTO-892 mailed on 03/11/2022) in view of Byun et al. (US Patent Application Publication 2007/0207118 A1; cited on PTO-892 mailed on 03/11/2022) is maintained for the reasons of record and the reason set forth below.  The rejection has been modified in order to address applicants’ amendment to the claims and to incorporate new claim 21, which is necessitated by applicants’ amendment to the claims to add new claim 21.
	Claims 1, 3-12, 15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bodmer et al. (WO 2004/013179 A1; cited on PTO-892 mailed on 03/11/2022) in view of Byun et al. (US Patent Application Publication 2007/0207118 A1; cited on PTO-892 mailed on 03/11/2022).
9.	As amended, claims 1, 3-12 and 15 are drawn to a method for producing immunoprotected pancreatic islets, comprising:  forming a double-layer PEGylated pancreatic islets comprising forming monolayer PEGylated pancreatic islets by incubating the pancreatic islets with maleimide-polyethylene glycol-N-hydroxysuccinimide (Mal-PEG-NHS); and forming the double layer PEGylated pancreatic islets by incubating the monolayer PEGylated pancreatic islets with thiol-polyethylene glycol-N-hydroxysuccinimide; and forming immunoprotected pancreatic islets by conjugating a plurality of JAG-1 peptides to the double-layer PEGylated pancreatic islets.
	Claim 21 is drawn to a method for producing immunoprotected pancreatic islets, comprising:  forming a double-layer PEGylated pancreatic islets comprising forming monolayer PEGylated pancreatic islets by incubating the pancreatic islets with maleimide-polyethylene glycol-N-hydroxysuccinimide (Mal-PEG-NHS) with a concentration between 0.1 mg/ml and 10 mg/ml; and forming the double layer PEGylated pancreatic islets by incubating the monolayer PEGylated pancreatic islets with thiol-polyethylene glycol-N-hydroxysuccinimide with a concentration between 0.1 mg/ml and 10 mg/ml; and forming immunoprotected pancreatic islets by incubating the double-layer PEGylated pancreatic islets with a solution of JAG-1 peptide with a concentration of 10 g/ml for a time period between 30 minutes and 60 minutes at room temperature.
10.	With respect to claims 1, 3, and 21, Bodmer et al. teach a method for producing immunoprotected pancreatic islets comprising adding a heterobifunctional PEG molecule and forming immunoprotected pancreatic islets by conjugating a plurality of JAG-1 peptides to the PEGylated pancreatic islets [see abstract; Figure 5; p. 16, lines 25-31; p. 40, lines 17-25; p. 42; p. 81, lines 20-24; p. 83; p. 99-100; example 2; claims 1-11, 17-19, 37-39, 41, 44, 47, and 51-53].  Bodmer et al. teach the method wherein the heterobifunctional PEG molecule comprises maleimide and N-hydroxysuccinimide and/or thiol and N-hydroxysuccinimide [see p. 23; p. 26-28].
	With respect to claims 4-5, Bodmer et al. teach the method of incubations at a temperature of 37oC for a time period of at least 1 hour [see p. 114, lines 8-14].
	With respect to claim 11, Bodmer et al. teach the method wherein conjugating the plurality of JAG-1 peptides to the pancreatic islets comprises covalently conjugating the plurality of JAG-1 peptides to the PEGylated pancreatic islets [see p. 3, bottom].
	With respect to claim 12, Bodmer et al. teach the method wherein the heterobifunctional PEG molecule has a molecular weight between 3 kDa and 10 kDa [see p. 18, lines 7-20].
	However, Bodmer et al. does not explicitly teach the method of forming a double layer PEGylated pancreatic islet of claims 1 and 21; the method of claims 3, 5, and 21 wherein the PEG molecule is at a concentration between 0.1 mg/ml and 10 mg/ml; the method of claims 7-8 of washing the double layer PEGylated pancreatic islets in PBS containing glucose with a concentration of 11 mM; the method of claims 9 and 21, wherein the JAG-1 peptide concentration is 10 g/ml; the method of claim 10, wherein incubation is for a time period between 30 minutes and 60 minutes at room temperature; and the method of claim 15, obtaining a mixture by digesting the pancreas, separating the pancreatic islets by centrifuging the mixture and forming purified pancreatic islets by washing the pancreatic islets.
	Byun et al. teach a layering approach for producing pancreatic islet membranes comprising PEG molecules on the surface for grafting onto collagen membranes to immunorejection during transplantation [see Abstract; claims 1-11].  Byun et al. teach digesting the pancreas of a rat, separating the pancreatic islets by centrifugation and forming purified pancreatic islets by washing the islets [see paragraph 0088] followed by culturing the islets in RPMI-1640 (contains PBS and 11 mM glucose) culture medium and then adding activated PEG for reaction for 0.5, 1, 2, 3, 4 hours at 37oC followed by washing with culture medium [see paragraph 0089].
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Bodmer et al. and Byun et al. into a method for forming double-layer PEGylated pancreatic islets that are immunoprotected because Bodmer et al. teach methods for forming JAG-1 conjugated PEGylated pancreatic islets for grafting and transplantation.  Byun et al. teach methods for layering PEGylated pancreatic islets that are advantageous in avoiding immunorejection during transplantation.  One of ordinary skill in the art would have had a reasonable expectation of success, a reasonable level of predictability, and would have been motivated to combine the teachings of Bodmer et al. and Byun et al. because Byun et al. acknowledges that layering PEGylated pancreatic islets helps immunoprotect the islets during grafting and transplantation applications.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	Regarding the specific concentrations of PEG and temperatures of incubation recited in the claims, MPEP 2144.05.II.A states that the “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.  In the instant case, it is not inventive to determine the appropriate concentrations and temperatures for conjugation of PEG polymers and JAG-1 peptides to pancreatic islets as one of ordinary skill in the art would desire to determine these concentrations and temperatures for reactions in order to maximize the amount of conjugation of each conjugate and peptide to the desired islet for the desired effect.
	RESPONSE TO REMARKS:  Beginning on p. 5 of applicants’ remarks, applicants in summary contend that the cited references fail to disclose incubating the pancreatic islets with a maleimide-polyethylene glycol-N-hydroxysuccinimide and thiol-polyethylene glycol-N-hydroxysuccinimide.  
	This argument is found to be not persuasive because as stated in the rejection above, Bodmer et al. teach the method wherein the heterobifunctional PEG molecule comprises maleimide and N-hydroxysuccinimide and/or thiol and N-hydroxysuccinimide [see p. 23; p. 26-28].  Bodmer et al. discloses several linkers for forming a heterobifunctional PEG molecules that include the claimed functional groups for linkage and one of ordinary skill in the art with the teachings of Bodmer in hand would expect that all of these linkers would work for the same intended purposes.  It would therefore be obvious for one of ordinary skill in the art to use maleimide-polyethylene glycol-N-hydroxysuccinimide and thiol-polyethylene glycol-N-hydroxysuccinimide linkers based on the teachings of Bodmer et al. because one would expect these functional groups to be obvious variants of each other.  
After Final Consideration Program 2.0
11.	Applicant is advised that an After-Final Consideration Program [AFCP 2.0] is now available for the consideration of an after-final amendment to the claims that does not broaden the scope of any claim.  Applicant is hereby notified that they can participate in this program by filing an AFCP 2.0  Request Form, PTO/SB/434, the required fee, the further amendment, and a statement that the Applicant is willing and available to participate in any interview requested by the examiner concerning the submission.  More information on this and other new initiatives at the Patent Office can be found at http://www.uspto.gov/patents/init_events/patapp-initiatives-timeline.jsp or by calling the examiner or his/her supervisor, Manjunath Rao.
Conclusion
12.	Status of the claims:
	Claims 1, 3-12, 15, and 21 are pending.
	Claims 1, 3-12, 15 and 21 are rejected.
	No claims are in condition for an allowance.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537. The examiner can normally be reached Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J HOLLAND/Primary Examiner, Art Unit 1656